Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Priority


1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement


2.	The information disclosure statement (IDS) submitted on 04/09/2021, 08/12/2021, 10/26/2021 (7 pages and 18 pages) and 03/01/2022 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC §103


3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Inha et al. (U.S. PUB. 2014/0369170, hereinafter “Inha”) in view of Pasek (U.S. PUB. 2016/0057542).

Consider claim 1, Inha teaches a method for transmitting data from a user terminal (fig. 8b, item 701) to another apparatus (fig. 8b, item 713), the method comprising: generating a signal for driving an electromagnetic actuator of a loudspeaker of the user terminal, and driving the electromagnetic actuator by the generated signal to produce, by the electromagnetic actuator, a magnetic field which carries the data (page 5 [0099] i.e., the transmitter apparatus 701 can further comprise a speaker transducer 803 coupled to the power amplifiers and configured to produce the magnetic field required to couple the transmitter apparatus 701 to the receiver apparatus 703. The speaker transducer 803 coupled to the power amplifiers 801 can be configured to generate the acoustic or audio output as well as the magnetic field for data coupling concurrently, in other words the user can hear the audio output generated by the speaker transducer whilst a neighbouring receiver apparatus 703, speaker transducer `detects` the higher frequency magnetic field fluctuations configured to transfer the content data, page 9 [0201]-[0202] i.e., in the example shown in fig. 7, two separate apparatus or devices, the first apparatus is shown with speaker 1 301 and the second apparatus is shown by speaker 2 351, with the speaker coils located adjacent to each other in such a way that the magnetic fields generated by one of the two speakers induce a magnetic field in the other speaker, in other words magnetically coupling the two speakers… Furthermore as discussed herein the speaker coil can be configured to generate by an alternating current at a frequency higher than human hearing frequencies an electrical/magnetic field which is received at the second speaker coil by means of field coupling and is suitable for data transmission, and page 10 [0204] i.e., the controller 201 can in these embodiments be configured to control the information source/sink 101, modulator/demodulator 103, and amplifier 107 in such a manner that enables the transducer speaker to be used for both communication (and in particular near field communication applications) by generating a magnetic or electrical field which is modulated with the relevant transmission data signal and receiving a magnetic or electrical field modulated with relevant reception data signal, and audio or acoustic wave generation or reception), detecting the magnetic field by a magnetic detector of the other apparatus to receive the data (page 5 [0100]-[0101] i.e., the receiver apparatus 703 can further comprise power amplifiers 851 and a speaker transducer 853 … the speaker transducer 853, and in particular the speaker transducer coil can be configured to detect the magnetic field generated by the transmitter apparatus speaker transducer 803 by means of mutual magnetic coupling. Mutual magnetic coupling occurs when an alternating current passing through a first coil generates a fluctuating magnetic field. The fluctuating magnetic field is detected in a neighbouring coil as the fluctuating magnetic field induces an alternating current in the neighbouring coil), configuring the other apparatus based on the received data (page 4 [0089] i.e., the pair of apparatus is configured to transmit content and receive content respectively. In this example the transmitter apparatus 701 is configured to transmit content in the form of acoustic setup parameters to a receiver apparatus 713, for example the acoustic parameters can be used by the headset earpiece to enhance the acoustic properties of the headset when used to output acoustic signals); wherein generating and driving are performed by the user terminal (page 5 [0099]), wherein detecting and configuring are performed by the other apparatus (page 5 [0100]-[0101]).
Inha does not explicitly show that wherein configuring the other apparatus comprises connecting the other apparatus to a communication network using the received data.
In the same field of endeavor, Pasek teaches wherein configuring the other apparatus comprises connecting the other apparatus to a communication network using the received data (fig. 1, page 3 [0037] i.e., For example, the configuration information may configure one or more parameters for operation of a wireless network device 139, a wireless access point interface 143, a wireless station interface 144, or other components of a receiver device 200 such as the networked sensor device 103; fig. 4, page 49 [0042] i.e., In box 415, the receiver device 200 configures an operational parameter of the receiver device 200 using at least a portion of the received data. For example, the operational parameter may enable the receiver device 200 to communicate wirelessly with another device; and page 2 [0021] i.e., In one scenario, the above described magnetic flux coupling may be included within an IoT device in order to receive network configuration data transmitted by another device, e.g., a smartphone, a tablet, a laptop, a desktop, a game console, and/or any other device having a suitable speaker from which the magnetic flux/inductance can be picked up).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, wherein configuring the other apparatus comprises connecting the other apparatus to a communication network using the received data, as taught by Pasek, in order for a communication terminal apparatus that enables quick response in screen display and quick retrieval of desired melodies in a musical tone data distributing service and reduces a communication fee.

Consider claim 2, Inha further teaches wherein the generated signal is in the ultrasonic frequency range or higher (page 9 [0202] i.e., furthermore as discussed herein the speaker coil can be configured to generate by an alternating current at a frequency higher than human hearing frequencies an electrical/magnetic field which is received at the second speaker coil by means of field coupling and is suitable for data transmission).

Consider claim 3, Inha further teaches wherein the data are modulated onto the generated signal (page 5 [0096]).

Consider claim 4, Inha and Kasek disclose the claimed invention except for a ratio between carrier frequency and modulation bandwidth of the generated signal is smaller than 25%. It would have been obvious to one having ordinary skill in the art at the time the invention was file to include the ratio between carrier frequency and modulation bandwidth of the generated signal is smaller than 25%. Since the examiner takes Official Notice of the ratio between carrier frequency and modulation bandwidth of the generated signal is smaller than 25% for their use in the art would be within the level of ordinary skill in the art.

Consider claim 5, Inha further teaches wherein the data are configuration data for configuring the other apparatus (page 10 [0205]).

Consider claim 6, Inha further teaches generating a further signal for driving the electromagnetic actuator of the loudspeaker of the user terminal, the further signal being in the audio frequency range of humans, driving the electromagnetic actuator by the generated further signal to produce sound waves which carry audio and/or voice information, by the loudspeaker of the user terminal (page 5 [0099]).

Consider claim 7, Inha further teaches wherein the voice information comprise instructions for a user of the user terminal for transmitting the data to the other apparatus (page 2 [0040]).

Consider claim 8, Inha further teaches wherein audio information are music or tones (page 4 [0087]).

Consider claim 9, Inha further teaches wherein the electromagnetic actuator is driven at least partly in parallel by the generated signal and the generated further signal (page 5 [0099]).

Consider claim 10, Inha further teaches wherein the user terminal is a mobile phone or tablet computer (page 3 [0079]).

Consider claim 11, Pasek further teaches approximating the user terminal and the other apparatus before producing the magnetic field which carries the data (page 4 [0041]).

Consider claim 12, Pasek further teaches wherein the other apparatus is an loT node or a WLAN camera (page 2 [0021]).

Consider claim 13, Pasek further teaches wherein the loT node is a sensor node or actuator node (page 2 [0025]).

Consider claim 14, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 14.

Consider claim 15, Inha further teaches wherein the other apparatus comprises a microcontroller configured to evaluate the detected magnetic field to receive the data (page 10 [0204]).

Consider claim 16, Pasek further teaches wherein the magnetic detector comprises an LC oscillating circuit (fig. 2A, (items 206, 209) page 3 [0034] i.e., the magnetic flux coupling circuit 140 may comprise an inductor 206 and a matched capacitor 209 in a resonant tank circuit arrangement configured to receive signals at frequencies approximately between 20,000 Hz and 22,050 Hz).

Consider claim 17, Pasek further teaches wherein the LC oscillating circuit is connected directly to an input or inputs of a comparator of a microcontroller of the other apparatus (fig. 2A, page 3 [0034] i.e., the output of the magnetic flux coupling circuit 140 may be coupled to a pin of the microcontroller 203, which may be an interrupt pin, a comparator input pin, or another pin).

Consider claim 18, Pasek further teaches wherein the microcontroller is configured to change from an operating mode of reduced current consumption to a normal operating mode responsive to an interrupt of the comparator (page 4 [0041] i.e., beginning with box 403, the receiver device 200 enters a listening mode. In box 406, the receiver device 200 detects a header signal via the magnetic flux coupling circuit 140. Receiving such a header signal may cause the receiver device 200 to wake from a sleep mode that conserves power).

Consider claim 19, Pasek further teaches wherein the microcontroller is configured to provide the comparator with an offset voltage to increase a signal threshold for triggering the interrupt (page 3 [0034]).

Consider claim 20, Pasek further teaches wherein the microcontroller is configured to reduce or switch off the offset voltage while receiving the data (page 3 [0034]).

Consider claim 21, Pasek further teaches wherein the microcontroller is configured to evaluate switching times of the comparator to receive the data (page 1 [0019]).

Consider claim 22, Inha teaches an apparatus for receiving data which a magnetic field carries, the apparatus comprising: a magnetic detector configured to detect the magnetic field which carries the data (page 5 [0099] i.e., the transmitter apparatus 701 can further comprise a speaker transducer 803 coupled to the power amplifiers and configured to produce the magnetic field required to couple the transmitter apparatus 701 to the receiver apparatus 703. The speaker transducer 803 coupled to the power amplifiers 801 can be configured to generate the acoustic or audio output as well as the magnetic field for data coupling concurrently, in other words the user can hear the audio output generated by the speaker transducer whilst a neighbouring receiver apparatus 703, speaker transducer `detects` the higher frequency magnetic field fluctuations configured to transfer the content data, page 9 [0201]-[0202] i.e., in the example shown in fig. 7, two separate apparatus or devices, the first apparatus is shown with speaker 1 301 and the second apparatus is shown by speaker 2 351, with the speaker coils located adjacent to each other in such a way that the magnetic fields generated by one of the two speakers induce a magnetic field in the other speaker, in other words magnetically coupling the two speakers… Furthermore as discussed herein the speaker coil can be configured to generate by an alternating current at a frequency higher than human hearing frequencies an electrical/magnetic field which is received at the second speaker coil by means of field coupling and is suitable for data transmission, and page 10 [0204] i.e., the controller 201 can in these embodiments be configured to control the information source/sink 101, modulator/demodulator 103, and amplifier 107 in such a manner that enables the transducer speaker to be used for both communication (and in particular near field communication applications) by generating a magnetic or electrical field which is modulated with the relevant transmission data signal and receiving a magnetic or electrical field modulated with relevant reception data signal, and audio or acoustic wave generation or reception), and a microcontroller configured to evaluate the detected magnetic field to receive the data (page 5 [0100]-[0101] i.e., the receiver apparatus 703 can further comprise power amplifiers 851 and a speaker transducer 853 … the speaker transducer 853, and in particular the speaker transducer coil can be configured to detect the magnetic field generated by the transmitter apparatus speaker transducer 803 by means of mutual magnetic coupling. Mutual magnetic coupling occurs when an alternating current passing through a first coil generates a fluctuating magnetic field. The fluctuating magnetic field is detected in a neighbouring coil as the fluctuating magnetic field induces an alternating current in the neighbouring coil).
Inha does not explicitly show that wherein the magnetic detector is connected directly to an input or inputs of a comparator of the microcontroller.
In the same field of endeavor, Pasek teaches wherein the magnetic detector is connected directly to an input or inputs of a comparator of the microcontroller (fig. 2A, page 3 [0034] i.e., the output of the magnetic flux coupling circuit 140 may be coupled to a pin of the microcontroller 203, which may be an interrupt pin, a comparator input pin, or another pin).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, wherein the magnetic detector is connected directly to an input or inputs of a comparator of the microcontroller, as taught by Pasek, in order for a communication terminal apparatus that enables quick response in screen display and quick retrieval of desired melodies in a musical tone data distributing service and reduces a communication fee.

Consider claim 23, Pasek further teaches wherein the magnetic detector is an LC oscillating circuit (fig. 2A, (items 206, 209) page 3 [0034] i.e., the magnetic flux coupling circuit 140 may comprise an inductor 206 and a matched capacitor 209 in a resonant tank circuit arrangement configured to receive signals at frequencies approximately between 20,000 Hz and 22,050 Hz).

Conclusion


5.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649